 



Exhibit 10.10
SUBORDINATION AGREEMENT
     THIS SUBORDINATION AGREEMENT (this “Agreement”), dated as of
                    , 2006, (the “Effective Date”), by and between Silicon
Valley Bank (“Senior Creditor”) and                     , a
                    (with its successors and assigns, “Subordinated Creditor”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in Section 1 below.
RECITALS
     A. Starvox Communications, Inc., a California corporation and Capital
Telecommunications, Inc. (“Borrowers”), have entered into that certain Loan and
Security Agreement dated                     , 2006 (as the same may be amended,
restated, or otherwise modified from time to time, the “Senior Creditor
Agreement”), by and between Borrowers and Senior Creditor. The funds advanced to
or owed by Borrowers under the Senior Creditor Agreement shall be referred to
collectively herein as the “Senior Loans.” To secure the Senior Loans, Borrowers
granted to Senior Creditor under the Senior Creditor Agreement a security
interest in all Borrowers’ personal property assets.
     B. Borrowers have entered or propose to into certain Subordinated Loan
Documents with Subordinated Creditor.
     C. Subordinated Creditor and Senior Creditor desire to establish and agree
upon their respective rights, priorities and interests governing their
respective relationships with Borrowers and any collateral for the loans granted
pursuant to the Subordinated Loan Documents and the Senior Loan Documents at all
times on and after the Effective Date.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, Senior Creditor and
Subordinated Creditor hereby agree as follows:
1. DEFINITIONS; EFFECTIVENESS
     As used herein, the following terms shall have the following meanings:
     “Senior Debt” means any and all indebtedness and indebtedness and
obligations (including, without limitation, principal, premium (if any),
interest, fees, charges, expenses, costs, professional fees and expenses, and
reimbursement obligations) at any time or from time to time owing from Borrowers
to Senior Creditor under the Senior Loan Documents or otherwise, including but
not limited to such amounts as may accrue or be incurred before or after default
or workout or the commencement of any liquidation, dissolution, bankruptcy,
receivership, or reorganization case by or against Borrowers.

- 1 -



--------------------------------------------------------------------------------



 



     “Senior Loan Documents” means the Senior Creditor Agreement and any
security agreement, promissory note, UCC financing statement, or any other
agreement, instrument or document executed by Borrowers pursuant to or in
connection with the Senior Debt or the Senior Creditor Agreement, as any of the
foregoing may from time to time be amended, modified, supplemented, extended,
renewed, restated or replaced.
     “Subordinated Debt” means any and all indebtedness and obligations
(including, without limitation, principal, premium (if any), interest, fees,
charges, expenses, costs, professional fees and expenses, and reimbursement
obligations) at any time or from time to time owing from Borrowers to
Subordinated Creditor under the Subordinated Loan Documents or otherwise,
including but not limited to such amounts as may accrue or be incurred before or
after default or workout or the commencement of any liquidation, dissolution,
bankruptcy, receivership, or reorganization case by or against Borrowers.
     “Subordinated Loan Documents” means any promissory note, loan or credit or
similar agreement, any financing statement, or any other agreement, instrument
or document executed by Borrowers pursuant to or in connection with the
Subordinated Debt, as the same may from time to time be amended, modified,
supplemented, extended, renewed, restated or replaced.
     Unless otherwise specified, all references in this Agreement to a “Section”
shall refer to the corresponding Section in or to this Agreement. Other
capitalized terms used herein and not otherwise defined herein shall have the
meaning given such terms in the Uniform Commercial Code as in effect in the
State of California, as in effect from time to time (the “UCC”).
2. SUBORDINATION
     (a) On the terms and conditions set forth below, Subordinated Creditor’s
right to payment and performance of the Subordinated Debt and any and all liens
and security interests securing the Subordinated Debt are hereby subordinated to
Senior Creditor’s right to full and indefeasible payment and performance of the
Senior Debt and all liens and security interests securing the Senior Debt.
Subject to and except as set forth in Section 3, Subordinated Creditor shall not
ask, demand, sue for, take or receive from Borrowers, by setoff or in any other
manner, the whole or any part of any monies which may now or hereafter be owing
by Borrowers to Subordinated Creditor, or be owing by any other person to
Subordinated Creditor under a guaranty or similar instrument, on account of the
Subordinated Debt, nor any collateral security for any of the foregoing,
including, without limitation, any personal property collateral granted to
Subordinated Creditor pursuant to the Subordinated Loan Documents, unless and
until the Senior Debt shall have been fully paid in cash and all commitments to
extend credit under the Senior Creditor Agreement shall have been terminated
(the temporary reduction of outstanding obligations, liabilities and
indebtedness of Borrowers to Senior Creditor not being deemed to constitute full
payment or satisfaction thereof).
     (b) Subordinated Creditor shall not create, maintain or perfect any
security interest in or lien on any property of Borrowers (other than any
security interests or liens that may exist on the date hereof in favor of
Subordinated Creditor in certain of Borrowers’ personal property

- 2 -



--------------------------------------------------------------------------------



 



under and as described in the Subordinated Loan Documents, which liens and
security interests shall be, and hereby are agreed to be, junior and
subordinated to the security interests and liens securing the Senior Debt). If,
notwithstanding the foregoing, any lien shall be created or shall arise in favor
of Subordinated Creditor, whether by operation of law or otherwise, in or on any
property of Borrowers or any of its subsidiaries or affiliates to secure all or
any portion of the Subordinated Debt, then the liens granted by Borrowers in any
such property in favor of Senior Creditor to secure the Senior Debt shall in all
respects be first and senior liens, superior to such liens that may be created
or arise, and superior to any security interest or lien that may exist on the
date hereof, in either case which liens are in favor of Subordinated Creditor
securing the Subordinated Debt notwithstanding (i) the date, manner or order of
creation, attachment or perfection of any such security interests or liens,
(ii) the provisions of the UCC or any other applicable statutes or court
decisions that would provide otherwise in the absence of this agreement,
(iii) the provisions of any contract between Subordinated Creditor, on the one
hand, and Borrowers or any subsidiary or affiliate thereof, on the other, and
(iv) whether Subordinated Creditor or any agent or bailee thereof holds
possession of any part any such collateral. In the event Subordinated Creditor
shall have or obtain possession of any such property or shall, in contravention
of this agreement, foreclose upon or enforce its security interest or lien upon
any such property, whether by self-help, judicial action or otherwise, then
(i) all such property shall be immediately delivered to Senior Creditor or, if
not deliverable, all cash or non-cash proceeds and profits of such property
shall be paid over to Senior Creditor, without any deduction or offset, and
(ii) until duly deliver or paid to Senior Creditor, any such property or cash or
non-cash proceeds and profits of such property shall be held in trust for the
benefit of Senior Creditor, in the case of each of clause (i) and clause (ii),
unless and until all of the Senior Debt shall have been paid in cash in full and
all commitments to extend credit under the Senior Creditor Agreement shall have
been terminated.
     (c) The subordination contained in this Agreement is intended to define the
rights and duties of Subordinated Creditor and Senior Creditor; it is not
intended that any third party (including Borrowers or any of its subsidiaries or
affiliates, any bankruptcy trustee, receiver, or debtor-in-possession) shall
benefit from it. If the effect of the subordination contained in this Agreement
would be to give any third party a priority status to which that party would not
otherwise be entitled, then that provision shall, to the extent necessary to
avoid that priority, be given no effect and the rights and priorities of Senior
Creditor and Subordinated Creditor shall be determined in accordance with
applicable law and this Agreement.
3. PERMITTED PAYMENT
     Notwithstanding anything to the contrary in this Agreement, nothing
contained in this Agreement shall preclude Subordinated Creditor from receiving
from the Borrowers [the Common Stock (as defined in that certain Convertible
Promissory Note dated                     (the “Note”) issuable to Subordinated
Creditor upon the conversion of the indebtedness evidenced thereunder into such
Common Stock pursuant to the terms of Section                     of the Note],
in each case, provided that no Event of Default under the Senior Loan Documents
then exists or would result therefrom.

- 3 -



--------------------------------------------------------------------------------



 



4. ASSIGNMENT OF SUBORDINATED DEBT
     Subordinated Creditor hereby covenants to Senior Creditor that prior to the
termination of this Agreement in accordance with Section 9, the entire
Subordinated Debt created in favor of Subordinated Creditor shall continue to be
owing only to Subordinated Creditor, and any collateral security therefor
(including, without limitation, any collateral security granted to Subordinated
Creditor pursuant to the Subordinated Loan Documents) shall continue to be held
solely for the benefit of Subordinated Creditor, unless assigned pursuant to an
assignment in which the assignee agrees in writing to be bound by all of the
terms and provisions of this Agreement. Any promissory note issued pursuant to
the Subordinated Loan Documents shall be legended to expressly state that it is
subject to this Agreement.
5. SENIOR CREDITOR’S PRIORITY
     In the event of any distribution, division, or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the property of Borrowers or any of its subsidiaries or affiliates
or the proceeds thereof to the creditors of Borrowers or any of its subsidiaries
or affiliates, or the readjustment of the Senior Debt and the Subordinated Debt,
whether by reason of liquidation, bankruptcy, arrangement, receivership,
assignment for the benefit of creditors or any other action or proceeding
involving the readjustment of all or any part of the Senior Debt or the
Subordinated Debt, or the application of the property of Borrowers or any of its
subsidiaries or affiliates to the payment or liquidation thereof, or upon the
dissolution, liquidation, reorganization, or other winding up of Borrowers’ or
any of its subsidiaries’ or affiliates’ business, or upon the sale of all or any
substantial part of Borrowers’ or any of its subsidiaries’ or affiliates’
property (any of the foregoing being hereinafter referred to as an “Insolvency
Event”), then, and in any such event, Senior Creditor shall be entitled to
receive the indefeasible payment in cash in full of the Senior Debt before
Subordinated Creditor shall be entitled to receive any payment on account of the
Subordinated Debt, and to that end and in furtherance thereof:
     (a) All payments and distributions of any kind or character, whether in
cash, property, or securities, in respect of the Subordinated Debt to which
Subordinated Creditor would be entitled if the Subordinated Debt were not
subordinated pursuant to this Agreement, shall be paid to Senior Creditor and
applied in payment of the Senior Debt;
     (b) Subordinated Creditor shall file a claim or claims, on the form
required in such proceedings, on or before thirty (30) days prior to the last
date such claims or proofs of claim may be filed pursuant to law or the order of
any court exercising jurisdiction over such proceeding; and
     (c) Notwithstanding the foregoing, if any payment or distribution of any
kind or character, whether in cash, properties or securities, shall be received
by Subordinated Creditor on account of the Subordinated Debt before all of the
Senior Debt has been paid, then such payment or distribution shall be received
by Subordinated

- 4 -



--------------------------------------------------------------------------------



 



Creditor in trust for and shall be immediately paid over to Senior Creditor for
application to the payments of amounts due on the Senior Debt until the Senior
Debt shall have been paid in cash in full.
6. GRANT OF AUTHORITY
     In the event of the occurrence of an Insolvency Event, and to enable Senior
Creditor to enforce its rights hereunder in any of the aforesaid actions or
proceedings, Senior Creditor is hereby irrevocably authorized and empowered, in
Senior Creditor’s discretion, as follows:
     (a) Senior Creditor is hereby irrevocably authorized and empowered (in its
own name or in the name of Subordinated Creditor or otherwise), but shall have
no obligation, (i) to demand, sue for, collect and receive every payment or
distribution referred to in Section 5, and give acquittance therefor and (ii)
(if Subordinated Creditor has failed to file claims or proofs of claim on or
before thirty (30) days prior to the last date such claims or proofs of claim
may be filed pursuant to law or the order of any court exercising jurisdiction
over such proceeding) to file claims and proofs of claim, and (iii) to take such
other action (including, without limitation, enforcing any lien securing payment
of the Subordinated Debt) as it may deem necessary or advisable for the exercise
or enforcement of any of the rights or interests of Senior Creditor hereunder.
Subordinated Creditor shall duly and promptly take such action as Senior
Creditor may reasonably request to execute and deliver to Senior Creditor such
authorizations, endorsements, assignments, or other instruments as Senior
Creditor may reasonably request in order to enable Senior Creditor to enforce
any and all claims with respect to, and any liens securing payment of, the
Subordinated Debt as such enforcement is contemplated herein.
     (b) To the extent that payments or distributions on account of the
Subordinated Debt are made in property or securities other than cash,
Subordinated Creditor authorizes Senior Creditor to sell or dispose of such
property or securities on such terms as are commercially reasonable in the
situation in question. Following full and indefeasible payment in cash of the
Senior Debt and the termination of all commitments related thereto, Senior
Creditor shall remit to the Subordinated Creditor (with all necessary
endorsements), to the extent of Subordinated Creditor’s interest therein, all
payments and distributions of cash, property, or securities paid to and held by
Senior Creditor in excess of the allowed amount of the Senior Debt.
7. PAYMENTS RECEIVED BY SUBORDINATED CREDITOR
     Should any payment, distribution, or security be received by the
Subordinated Creditor upon or with respect to the Subordinated Debt in
contravention of this Agreement (including any Permitted Payment as set forth in
Section 3) prior to termination of this Agreement in accordance with Section 9,
Subordinated Creditor shall receive and hold the same in trust for the benefit
of Senior Creditor and shall immediately deliver the same to Senior Creditor in
precisely the form received (except for the endorsement or assignment of
Subordinated Creditor where necessary)

- 5 -



--------------------------------------------------------------------------------



 



for application to the Senior Debt, and, until so delivered, the same shall be
held in trust by such Subordinated Creditor for the benefit of Senior Creditor.
8. FURTHER ASSURANCES; COOPERATION
     Subordinated Creditor agrees to cooperate with Senior Creditor and to take
all actions that Senior Creditor may reasonably require to enable Senior
Creditor to realize the full benefits of this Agreement.
9. TERMINATION OR AMENDMENT OF AGREEMENT; NO AMENDMENTS
     This Agreement shall be effective upon its execution by each of Senior
Creditor and Subordinated Creditor. After the Effective Date, this Agreement
shall remain in effect and shall not be revoked or amended by Subordinated
Creditor, except with the prior written consent of the Senior Creditor. Subject
to Section 13, this Agreement shall terminate upon the earlier to occur of the
following: (a) the date on which the Senior Debt shall have been paid in cash in
full and all commitments to extend credit under the Senior Creditor Agreement
shall have been terminated or (b) the date on which the Subordinated Debt shall
have been either converted into the Common Stock (as defined in the Note)
pursuant to Section ___of the Note, cancelled or otherwise paid in cash in full.
Subordinated Creditor shall not amend, supplement or otherwise modify any of the
Subordinated Loan Documents without the written consent of Senior Creditor.
10. ADDITIONAL AGREEMENTS FOR SENIOR CREDITOR
     Senior Creditor may administer and manage its credit and other
relationships with Borrowers in its own best interest, without notice to or
consent of Subordinated Creditor. At any time and from time to time, Senior
Creditor may enter into any amendment or agreement with Borrowers as Senior
Creditor may deem proper, extending the time of payment of or renewing or
otherwise altering the terms of all or any of the obligations constituting
Senior Debt or affecting the collateral security for, supporting or underlying
any or all of the Senior Debt, and may exchange, sell, release, surrender or
otherwise deal with any such collateral without in any way thereby impairing or
affecting this Agreement, and all such additional agreements and amendments
shall be Senior Loan Documents evidencing the Senior Debt; provided, that
neither this Section 10 nor any provision of such agreements shall affect the
limitations contained in the definitions of Senior Creditor or Senior Debt.
11. SUBROGATION
     If cash or other property otherwise payable or deliverable to the
Subordinated Creditor or on account of the Subordinated Debt shall have been
applied pursuant to this Agreement to the payment of the Senior Debt, and if the
Senior Debt shall have been paid in cash in full and all commitments to extend
credit under the Senior Creditor Agreement shall have been terminated, then
Subordinated Creditor shall be subrogated to any rights of Senior Creditor to
receive further payments or distributions applicable to the Senior Debt until
the Subordinated Debt shall have been fully paid. No such payments or
distributions received by the Subordinated Creditor by

- 6 -



--------------------------------------------------------------------------------



 



reason of such subrogation shall, as between Borrowers and its creditors other
than Senior Creditor, on the one hand, and Subordinated Creditor, on the other
hand, be deemed to be a payment by Borrowers on account of the Subordinated Debt
owed to Subordinated Creditor.
12. SUBORDINATED CREDITOR’S WAIVERS AND COVENANTS
     (a) Without limiting the generality of any other waiver made by
Subordinated Creditor in this Agreement, Subordinated Creditor hereby expressly
waives (i) reliance by Senior Creditor upon the subordination and other
agreements herein provided, and (ii) any claim that Subordinated Creditor may
now or hereafter have against Senior Creditor arising out of any and all actions
that Senior Creditor, in good faith, takes or omits to take (A) with respect to
the creation, perfection or continuation of liens in or on any collateral
security for the Senior Debt, (B) with respect to the foreclosure upon, sale,
release, or depreciation of, or failure to realize upon, any of the collateral
security for the Senior Debt, (C) with respect to the collection of any claim
for all or any part of the Senior Debt from any account debtor, guarantor or any
other third party and (D) with respect to the valuation, use, protection or
release of any collateral security for the Senior Debt.
     (b) Without limiting the generality of any other covenant or agreement made
by Subordinated Creditor in this Agreement, Subordinated Creditor hereby
covenants and agrees that (i) Senior Creditor has not made any warranties or
representations with respect to the due execution, legality, validity,
completeness or enforceability of the Senior Creditor Agreement or any of the
other Senior Loan Documents, or the collectibility of the Senior Debt; and
(ii) Subordinated Creditor will not interfere with or in any manner oppose a
disposition of any collateral security for the Senior Debt by Senior Creditor.
13. REINSTATEMENT OF SENIOR DEBT
     To the extent that Senior Creditor receives payments on or in respect of
the Senior Debt or proceeds of any collateral security for the Senior Debt,
which payments or proceeds are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law, or equitable cause, then, to the extent of such payments or proceeds
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid, the Senior Debt, or part thereof, intended to be satisfied shall be
revived and continue in full force and effect as if such payments or proceeds
had not been received by Senior Creditor.
14. NO WAIVERS
     Senior Creditor shall not be prejudiced in its rights under this Agreement
by any act or failure to act of Borrowers or Subordinated Creditor or any
noncompliance of Borrowers or Subordinated Creditor with any agreement or
obligation, regardless of any knowledge thereof which Senior Creditor may have,
or with which Senior Creditor may be charged; no action permitted hereunder that
has been taken by Senior Creditor shall in any way affect or impair the rights
or remedies of Senior Creditor in the exercise of any other right or remedy or
shall operate

- 7 -



--------------------------------------------------------------------------------



 



as a waiver thereof; no single or partial exercise by Senior Creditor of any
right or remedy shall preclude any other or further exercise thereof; and no
modification or waiver of any of the provisions of this Agreement shall be
binding upon Senior Creditor, in each case except as expressly set forth in a
writing duly signed and delivered by Senior Creditor.
15. INFORMATION CONCERNING BORROWERS; CREDIT ADMINISTRATION
     Subordinated Creditor hereby assumes responsibility for keeping itself
informed of the financial condition of Borrowers, its subsidiaries and
affiliates, any and all endorsers and any and all guarantors of the Senior Debt
and of all other circumstances bearing upon the risk of nonpayment of the Senior
Debt or the Subordinated Debt that diligent inquiry would reveal, and
Subordinated Creditor hereby agrees that Senior Creditor shall not have any duty
to advise the Subordinated Creditor of information known to Senior Creditor
regarding such condition.
16. NOTICES
     Except as otherwise provided herein, all notices and service of process
required, contemplated, or permitted hereunder or with respect to the subject
matter hereof shall be in writing, and shall be deemed to have been validly
served, given or delivered upon the earlier of: (i) the first business day after
transmission by facsimile or hand delivery or deposit with an overnight express
service or overnight mail delivery service; or (ii) the third calendar day after
deposit in the United States mails, with proper first class postage prepaid, and
shall be addressed to the party to be notified as follows:
If to Senior Creditor:
Silicon Valley Bank
Attention: Tim Walsh
                                                            
                                                            
Facsimile:                                         
If to Subordinated Creditor:
[Name of Entity]
Attention:
[address]
[address]
Facsimile:
17. SEVERABILITY
     Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of

- 8 -



--------------------------------------------------------------------------------



 



such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
18. GOVERNING LAW
     This Agreement shall be governed by and interpreted in accordance with the
laws of the State of California without regard to principles of conflict of laws
that would cause the application of laws of any other jurisdiction.
19. ASSIGNMENT
     This Agreement shall be binding upon Subordinated Creditor and its
respective successors and assigns, and shall inure to the benefit of and be
enforceable by Senior Creditor and its successors and assigns.
20. MUTUAL WAIVER OF JURY TRIAL
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUBORDINATED CREDITOR AND SENIOR
CREDITOR EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the Santa Clara County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure Section 638 (or pursuant to comparable provisions of federal law if
the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in Santa Clara County, California; and the parties
hereby submit to the jurisdiction of such court. The reference proceedings shall
be conducted pursuant to and in accordance with the provisions of California
Code of Civil Procedure §§ 638 through 645.1, inclusive. The private judge shall
have the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all

- 9 -



--------------------------------------------------------------------------------



 



discovery rules and order applicable to judicial proceedings in the same manner
as a trial court judge. The parties agree that the selected or appointed private
judge shall have the power to decide all issues in the action or proceeding,
whether of fact of law, and shall report a statement of decision thereon
pursuant to the California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclosure against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation and enforceability of this paragraph.
21. COUNTERPARTS
     This Agreement and any amendments, waivers, consents or supplements hereto
may be executed in any number of counterparts, and by different parties hereto
in separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
[Signature page follows.]

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

                  SENIOR CREDITOR:   SUBORDINATED CREDITOR:    
 
                SILICON VALLEY BANK                    
 
   
 
               
Signature:
      Signature:        
Print Name:
 
 
   Print Name:  
 
   
Title:
 
 
   Title:  
 
   
 
 
 
     
 
   

The undersigned hereby accepts and consents to the foregoing Agreement and
agrees to be bound by all of the provisions thereof and to recognize all
priorities and other rights granted by Subordinated Creditor thereby or
thereunder to Senior Creditor and to pay Senior Creditor in accordance
therewith.

              BORROWERS:        
 
            STARVOX COMMUNICATIONS, INC.        
 
           
By:
           
Name:
 
 
         
Title:
 
 
         
 
 
 
         
 
            CAPITAL TELECOMMUNICATIONS, INC.        
 
           
By:
           
Name:
 
 
         
Title:
 
 
         
 
 
 
         

[Signature page to Subordination Agreement]

 